t c summary opinion united_states tax_court lee ann suther petitioner and marc v suther intervenor v commissioner of internal revenue respondent docket no 11413-09s filed date lee ann suther pro_se marc v suther pro_se laura a price for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to an underpayment of federal_income_tax reported on a joint federal_income_tax return filed for background some of the facts have been stipulated1 and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida at the time the petition was filed petitioner and intervenor were married in at the time of trial petitioner was a business analyst for a computer programming company intervenor has owned several businesse sec_2 and in some years owned more than one business at a time intervenor did not maintain books_and_records for the businesses in but retained some receipts petitioner did 1petitioner and respondent executed the stipulation of facts intervenor refused to sign the stipulation of facts 2the record reflects the following businesses midwest appliance computer navigations spylink envoy mboy telesoft genco an unnamed business operated through ebay and pointspro petitioner and intervenor agreed that at some point intervenor operated at least four separate businesses which centered around computer navigations not participate in any of intervenor’s business enterprises in in some years petitioner assisted in bookkeeping but she did not regularly participate in any of the activities in intervenor was arrested in early petitioner and intervenor obtained a second mortgage on the marital home and incurred credit card debt3 to pay some of the costs involved in intervenor’s defense intervenor was ultimately convicted of sexual battery of a third party in date while incarcerated intervenor elected to participate in an accounting class although petitioner and intervenor remained married throughout intervenor’s incarceration and after his release their marriage deteriorated in late petitioner and intervenor separated in date a final judgment of dissolution of marriage was entered by the hillsborough county florida circuit_court in date the court judgment allocated various assets and liabilities between petitioner and intervenor petitioner was allocated bank accounts in her name the marital home her retirement accounts and an automobile intervenor was allocated his business es 3the credit card was in petitioner’s name the record reflects that petitioner is solely responsible for the first and second mortgages and the credit card debt 4the record does not reveal the dates of intervenor’s incarceration 5the final judgment of dissolution of marriage lists continued some personal_property two automobiles and a motorcycle petitioner was also allocated approximately dollar_figure of debt including the first and second mortgages on the marital home all of the credit card debt including credit card debt in the name of intervenor’s business computer navigations and all of the tax debt intervenor was allocated about dollar_figure of debt comprising loans from his family to help pay for his criminal defense the court’s final judgment of dissolution of marriage stated husband was routinely less than forthcoming in this case and not always completely credible accordingly there shall be no equalizing payment owed by the wife and it will be presumed that the husband is actually a bit better off in assets than the allocation might suggest the return petitioner and intervenor did not timely file their federal_income_tax return some time after the tax_year intervenor estimated that dollar_figure together with petitioner’s withholding would be sufficient to pay the tax_liability as a result of intervenor’s estimate petitioner made a dollar_figure payment on the due_date of the return with the intention of preparing and filing the return after intervenor’s criminal continued computer navigations as his only business but the record reflects that he owned multiple businesses at the time of the divorce proceeding had concluded petitioner and intervenor did not file their return until petitioner and intervenor also failed to timely file federal_income_tax returns for and in petitioner and intervenor met with the internal_revenue_service irs with regard to their delinquent returns petitioner and intervenor agreed with the irs that they would file their delinquent returns over a period of time petitioner and intervenor had the returns for through prepared by a certified_public_accountant c p a intervenor also hired a tax attorney in gathering documentation for the return preparation petitioner recorded the receipts onto a spreadsheet and she and intervenor turned over all of the records and receipts to the c p a the return reflected petitioner’s salary and withholding intervenor’s profits from two businesses and tax due of dollar_figure although the return showed tax due intervenor petitioner the c p a and the tax attorney believed that overpayments for other years would be sufficient to offset the tax due for 6both businesses are s_corporations listed on the schedule e as computer navigations inc but are listed as having different amounts of nonpassive_income the record does not reflect intervenor’s relationship to the businesses whether intervenor operated two businesses with the same name or whether the entries are errors on the federal_income_tax return intervenor is listed as a consultant when the return was presented to petitioner for signature in intervenor assured petitioner that if there was tax due after application of the expected overpayments from other tax years intervenor would be able to pay the balance with income from his current businesses in order to support his statement to petitioner that he would pay any balance due intervenor showed petitioner a bank statement from one of his businesses reflecting approximately dollar_figure in gross_receipts during a 1-month period petitioner was also aware that intervenor kept cash in his safe when the return was signed in not all of the delinquent returns had been prepared and filed the record does not reveal the dates of filing of the subsequent years’ returns however it appears that to the extent the returns reflected overpayments some credits or refunds may have been limited or barred pursuant to sec_6511 shortly after the delinquent returns were filed intervenor moved out of the marital home 7in intervenor operated at least two businesses points pro and computer navigations intervenor’s main source_of_income in was points pro a poker business the request for relief petitioner requested relief from joint_and_several_liability for in date on date the irs appeals_office issued a final_determination denying petitioner relief respondent determined that petitioner had not established that she would suffer economic hardship petitioner has a legal_obligation to pay the tax and petitioner has not been in compliance with federal_income_tax laws with respect to her taxes for years after the claim year petitioner timely filed a petition for review of the notice_of_determination on date intervenor filed a notice of intervention at trial respondent conceded that petitioner is entitled to partial relief under sec_6015 and should be relieved of the liability attributable to intervenor’s income for intervenor opposes any such relief discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the 8respondent has agreed that petitioner’s request was timely 9the record in this case is unclear as to the amount of relief respondent conceded and the balance respondent claims petitioner still owes it would appear that any_tax liability attributable to petitioner would have been fully paid_by her withholding and the dollar_figure payment in it appears that a portion of the remaining balance is due to a failure_to_file addition_to_tax because of our conclusion infra that she is entitled to relief we need not make further findings on this question election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 except as otherwise provided in sec_6015 the requesting spouse bears the burden of proving that he or she is entitled to sec_6015 innocent spouse relief rule a 119_tc_306 affd 101_fedappx_34 6th cir however in an instance such as here where the commissioner has proposed to give partial relief but the intervenor opposes the relief the court may decide the matter according to the preponderance_of_the_evidence see stergios v commissioner tcmemo_2009_15 both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 petitioner is not eligible for relief under sec_6015 or c because she had an underpayment_of_tax on a joint_return not a deficiency or an understatement_of_tax see revproc_2003_61 sec_2 2003_2_cb_296 therefore her only avenue for relief is under sec_6015 revproc_2003_61 sec_4 c b pincite sets forth threshold requirements before the commissioner will consider a request for relief under sec_6015 all requesting spouses must meet seven threshold requirements i the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than years after the date of the irs’ first collection activity after date with respect to the requesting spouse iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return this court employs those factors when reviewing the commissioner’s denial of relief 120_tc_137 see also schultz v commissioner tcmemo_2010_233 respondent agrees that petitioner met the threshold conditions10 with respect to the tax attributable to intervenor’ sec_2001 income to be eligible for sec_6015 relief found in revproc_2003_61 sec_4 if the threshold conditions are met the irs will ordinarily grant equitable relief with respect to underpayments on joint returns if the following elements are satisfied generally on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and the requesting spouse will suffer economic hardship if the irs does not grant relief id sec_4 c b pincite the irs denied relief on the basis of petitioner’s failure to meet element i factors where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 c b pinciteintervenor argued that the petitioner fails requirement iii and that petitioner’s request was not timely but intervenor has presented no evidence to support his assertion in agreeing that petitioner is entitled to partial relief respondent concedes that the request was made timely additionally there is nothing in the record to indicate that the irs had begun collection efforts against petitioner the court’s analysis with respect to the nonexhaustive list of factors in revproc_2003_61 sec dollar_figure is discussed below a marital status the irs will take into consideration whether the requesting spouse is divorced or separated whether legally_separated or living apart from the nonrequesting spouse id sec_4 a i we look to petitioner’s marital status at the time of trial in applying de novo review see wilson v commissioner tcmemo_2010_134 at the time of trial petitioner was divorced this factor weighs in favor of relief see id see also mcknight v commissioner tcmemo_2006_155 divorce weighs in favor of relief under rev_proc b economic hardship the irs will take into consideration whether the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 a ii generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_136 when petitioner requested innocent spouse relief in date she claimed that her monthly gross wages were dollar_figure and that her expenses were dollar_figuredollar_figure respondent concluded that 11petitioner’s net wages were dollar_figure and her expenses excluding taxes deducted from her paycheck were dollar_figure petitioner would not suffer economic hardship on account of the disallowance of the dollar_figure monthly credit card payments as a basic living expense in date petitioner provided a bank statement and a list of expenses to the irs at that time petitioner’s monthly net wages were dollar_figure and expenses were dollar_figure including dollar_figure for credit card payments at the time of trial petitioner’s annual salary was approximately dollar_figure petitioner has not claimed to be supporting any children or dependents petitioner claims to have suffered economic hardship largely because of her assumption of the first mortgage the second mortgage and all of the credit card debt as provided for in the final judgment of dissolution of marriage at the time of the divorce the credit card debt totaled approximately dollar_figure petitioner also had dollar_figure of equity in the marital home dollar_figure in her sec_401 plan account and dollar_figure in her pension the division of assets as outlined in the divorce shows an ability to fully satisfy all of petitioner’s debts including the tax_liabilities at the time of the divorce petitioner has not alleged any diminution of her assets since the divorce we cannot conclude with certainty that petitioner would be unable to pay reasonable living_expenses if the tax were collected we conclude the economic hardship factor weighs against petitioner see butner v commissioner supra c knowledge or reason to know the irs will also consider whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the income_tax_liability revproc_2003_61 sec_4 a iii a in the case of a properly reported but unpaid liability the relevant knowledge is whether the taxpayer knew or had reason to know when the return was signed that the tax would not be paid see washington v commissioner t c pincite as is relevant here the irs will consider any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters and the requesting spouse’s business or financial expertise in determining whether the requesting spouse had reason to know the nonrequesting spouse would not pay the income_tax_liability revproc_2003_61 sec_4 a iii c petitioner was not involved in intervenor’s businesses nor was she routinely involved in any of the businesses’ financesdollar_figure petitioner paid household bills out of her separate_accounts the record does not reflect that petitioner had any business or financial expertise intervenor ran his own businesses for many years and participated in an accounting class while incarcerated when the return was signed and showed tax due intervenor showed petitioner a bank statement which reflected gross_receipts of dollar_figure in one month although petitioner and intervenor believed overpayments in other years would offset some or all of their tax_liability for intervenor assured petitioner that the amount ultimately due would be paid from his businesses’ income we conclude that petitioner had no knowledge or reason to know that intervenor would not pay the tax this factor weighs in favor of relief id sec_4 a iii a 12petitioner was involved in one of intervenor’s businesses in before her marriage in including its bookkeeping there is no evidence that petitioner was involved in intervenor’s businesses in when the return was prepared in petitioner entered some receipts onto a spreadsheet which she then provided to the c p a but there is no evidence that petitioner routinely participated in the bookkeeping of any of intervenor’s businesses in d nonrequesting spouse’s legal_obligation the irs will also consider whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement see revproc_2003_61 sec_4 a iv petitioner was allocated the tax_liabilities in the final judgment of dissolution of marriage additionally the judgment states that petitioner requested that all other debts be allocated to her in exchange for exclusive use and occupancy of the marital home and to obviate the need for any equalizing payment to intervenor this factor weighs against relief id e significant benefit the irs will consider whether the requesting spouse received significant benefit beyond normal support as a result of the unpaid tax_liability id sec_4 a v c b pincite neither respondent nor intervenor has argued and there is no evidence indicating that petitioner received a significant benefit as a result of the unpaid liability therefore the court concludes that this factor weighs in favor of relief see magee v commissioner tcmemo_2005_263 lack of significant benefit weighs in favor of relief under rev_proc f compliance with federal tax laws the irs will take into consideration whether the requesting spouse has made a good_faith effort to comply with the federal tax laws in the succeeding years see revproc_2003_61 sec_4 a vi petitioner and intervenor did not timely file returns for and petitioner filed a return in date as married filing separate after intervenor moved out of the marital home since the separation from intervenor petitioner has timely filed returns for and dollar_figure we conclude petitioner has made a good-faith attempt to comply with federal tax laws this factor weighs in favor of granting relief see stephenson v commissioner tcmemo_2011_16 g abuse the irs will also consider whether the nonrequesting spouse abused the requesting spouse see revproc_2003_61 sec_4 b i the presence of abuse is a factor favoring relief and a history of abuse may mitigate the requesting spouse’s knowledge or reason to know id if abuse is not present then this factor is deemed neutral see id sec_4 b 13petitioner claimed married_filing_separately filing_status on her return petitioner claimed in her request for relief filed after her separation from intervenor that she was not a victim of spousal abuse this is a neutral factor see magee v commissioner supra see also revproc_2003_61 sec_4 b i h mental or physical health the irs will take into consideration whether the requesting spouse was in poor mental or physical health on the date she signed the return or at the time relief was requested see revproc_2003_61 sec_4 b ii if the requesting spouse is not in poor mental or physical health this factor is deemed neutral see id sec_4 b petitioner did not claim that she was in poor mental or physical health on the date she signed the return or at the time the relief was requested therefore this factor is neutral see magee v commissioner supra see also revproc_2003_61 sec_4 b ii ii conclusion of the factors listed in revproc_2003_61 sec_4 four favor relief marital status lack of knowledge or reason to know good-faith effort to comply with tax laws and lack of significant benefit two weigh against relief economic hardship and nonrequesting spouse’s legal_obligation and two are neutral lack of spousal abuse and mental or physical health after considering and weighing all the factors we find it would be inequitable to hold petitioner liable for the tax_liability which is attributable to income earned by intervenor accordingly we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the portion of the underpayment attributable to intervenor’s income for to reflect the foregoing decision will be entered for petitioner
